               Case 3:20-cv-05786-RJB Document 17 Filed 11/23/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA

 8      KURT KANAM,
                                                              CASE NO. 3:20-cv-05786-JRC
 9                              Plaintiff,
                                                              ORDER ADOPTING REPORT AND
10              v.                                            RECOMMENDATION
11      CITY OF TUMWATER, et al.,

12                              Defendants.

13

14          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

15   Richard Creatura (Dkt. 16) and the remaining record, does hereby find and ORDER that the

16   Report and Recommendation is ADOPTED, that the complaint is dismissed without prejudice,

17   and that the matter is closed.

18          The Clerk shall send copies of this Order to plaintiff and to Magistrate Judge Creatura.

19          Dated this 23rd day of November, 2020.

20

21                                           A
                                             ROBERT J. BRYAN
22
                                             United States District Judge
23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
